Citation Nr: 1647511	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  07-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2. Whether the appellant's accrued benefits payment was properly calculated. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to April 1968 and from February 1969 to July 1990. The Veteran died in 2009, with his perfected claim pending on appeal. The appellant claims benefits as the surviving spouse. 

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The RO granted the Appellant's request for substitution pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the Board will address the merits of the claim for service connection for COPD with the appellant as the substituted party.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2009 decisions issued by RO. In August 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is included in the electronic case file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of whether the appellant's accrued benefits payment was properly calculated is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant does not allege specific error of fact or law regarding the claim for entitlement to service connection for COPD.


CONCLUSION OF LAW

The criteria for dismissal of the appeal of the claim for entitlement to service connection for COPD have been met. 38 U.S.C.A. § 7105 (d)(5) (West 2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5). In April 2006, the Veteran filed a claim of service connection for "respiratory disease - diagnosed as chronic obstructive pulmonary disease." In a June 2015 rating decision, the AOJ, in pertinent part, granted service connection for lung cancer and assigned a 100 percent rating from October 1, 2007 to the date of the Veteran's death. 

During her August 2016 hearing, the appellant testified  that "the lung has already been determined to be compensable. They gave, it's in there. They've already given a rating for that. ... It's already been adjudicated." To clarify, the undersigned asked "so basically, that COPD ... what you're saying, it's the same as the lung cancer and the lung cancer is service-connected, right? The appellant responded, "Absolutely, that's what; that's been determined. Yes sir." 

There remains no allegation of an error of fact or law referable to the claim for entitlement to service connection for COPD at this time. Accordingly, the appeal is dismissed. 


ORDER

The appeal regarding the claim of entitlement to service connection for COPD is dismissed.  


REMAND

Remand is required so that the AOJ can perform an audit of the file that clearly documents whether the appellant has received all accrued benefits payment that she is entitled to receive, and to allow the AOJ to readjudicate the claim, considering all evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide an audit of the claims file that clearly documents whether the appellant has received all accrued benefits payment that she is entitled to receive, to include amounts and dates of payment thereof.

2. After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


